Citation Nr: 0808503	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  05-30 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an effective date prior to October 9, 
1980, for service connection for schizophrenia. 

2.  Whether a timely substantive appeal was filed on the 
issues of entitlement to service connection for bilateral 
knee disability and whether new and material evidence has 
been presented to reopen a claim of entitlement to service 
connection for degenerative changes of the spine.

3.  Entitlement to service connection for bilateral knee 
disability.

4.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
degenerative changes of the spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to May 
1969.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from decisions of the New York, New York, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In connection with his appeal the veteran testified at a 
video conference hearing in November 2006 before the 
undersigned Veterans Law Judge, and accepted such hearing in 
lieu of an in-person hearing before a Member of the Board.  
See 38 C.F.R. § 20.700(e) (2007).  A transcript of the 
hearing is associated with the claims files.


FINDINGS OF FACT

1.  Entitlement to service connection for a psychiatric 
disorder was denied in an unappealed rating decision of 
October 1973.

2.  A claim to reopen the claim for service connection for a 
psychiatric disorder was received on June 1, 1977.

3.  No additional pertinent service records were received 
after the October 1973 rating decision.

4.  Reopening of the veteran's claim was granted on the basis 
of new and material private medical records received more 
than one year after the veteran was notified of the October 
1973 rating decision.

5.  The veteran's reopened claim was granted based on 
evidence establishing that his paranoid schizophrenia 
originated during active duty.

6.  By a decision dated August 24, 2000, the RO denied the 
veteran's application to reopen the claim of service 
connection for degenerative changes of the spine and denied 
the claim of entitlement to service connection for a 
bilateral knee disorder.  

7.  The RO issued and mailed a Statement of the Case (SOC) 
addressing the claims on October 30, 2003.

8.  A substantive appeal was received by the RO on January 6, 
2004, and it is presumed to have been postmarked on December 
29, 2003.


CONCLUSIONS OF LAW

1.  Entitlement to an effective date of June 1, 1977, but no 
earlier, for the grant of service connection for a 
psychiatric disorder is established.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. §§ 3.156, 3.400 (2007).

2.  The veteran has submitted a timely substantive appeal 
with respect to the issues entitlement to service connection 
for bilateral knee disability and whether new and material 
evidence has been presented to reopen a claim of entitlement 
to service connection for degenerative changes of the spine.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 
20.302 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether the Veteran's Substantive Appeal was Timely Filed

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  A Substantive 
Appeal must be filed within 60 days from the date that the 
agency of original jurisdiction mails the Statement of the 
Case to the appellant, or within the remainder of the 1-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302(b).  

A substantive postmarked prior to the expiration of the 
expiration of the applicable time limit will be considered 
timely filed.  In the event the postmark is not of record, 
the postmark date will be presumed to be five days prior to 
the date of receipt of the document by VA.  In calculating 
this 5-day period, Saturdays, Sundays and legal holidays will 
be excluded.  

The records shows that the RO denied the veteran's claim for 
service connection for bilateral knee disability and his 
claim to reopen a claim for service connection for 
degenerative changes of the spine in an August 2000 decision.  
Later in August 2000, it sent a letter to the veteran 
informing him of the decision and of his appellate rights.  
In response to his NOD, the RO sent him an SOC on October 30, 
2003.  Thereafter, the veteran's substantive appeal was 
received on January 6, 2004.  The postmark is not of record.  
Therefore, it is presumed that the substantive appeal was 
received on December 29, 2000 [5 days earlier than January 6, 
excluding January 1 (a legal holiday), January 3 (a Saturday) 
and January 4 (a Sunday).  Accordingly, the Board concludes 
that the veteran has submitted a timely substantive appeal 
with respect to these issues.  These issues are addressed in 
the remand that follows the order section of the Board's 
decision.

Earlier Effective Date 

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

As explained below, the Board has determined that an earlier 
effective date for service connection for the veteran's 
psychiatric disability is in order, but not as early as the 
veteran is seeking.  He believes that the award should be 
effective from the day following his discharge from service 
because his psychiatric disability originated in service.  
His theory of entitlement is without legal merit.  The 
disposition of this claim turns on when the veteran's 
reopened claim was received, something that has already 
occurred and is already documented in the claims folder.  
There is no outstanding evidence that could be obtained to 
substantiate the veteran's entitlement to an effective date 
earlier than the one granted by the Board in this decision.  
Therefore, no further action is required under the VCAA.





Analysis
The veteran contends that he is entitled to an earlier 
effective date for service connection for schizophrenia.  The 
veteran essentially contends that he has had the same 
disability since his discharge from service in 1969 and is 
therefore is entitled to service connection from the day 
following his discharge from service.  The Board notes that 
the veteran's representative has alleged errors in the 
October 1973 rating decision denying service connection for 
psychiatric disability, but he has not raised a valid claim 
of clear and unmistakable error in the October 1973 rating 
decision.  Therefore, the Board will not address the issue of 
whether the October 1973 rating decision was based on clear 
and unmistakable error.

The effective date of an award of compensation based on a 
reopened will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later, if the claim was 
reopened on the basis of new and material evidence, other 
than service department records, received after a final 
disallowance.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Any communication or action from a claimant, which indicates 
intent to apply for one or more benefits under the laws 
administered by VA, may be considered an informal claim.  
Such informal claim must identify the benefit sought.  38 
C.F.R. § 3.155.

The record shows that the veteran's initial claim of 
entitlement to service connection for a psychiatric disorder 
was denied in an October 1973 rating decision and he was 
provided notice the following month in November 1973.  The 
record does not reflect that the veteran filed a timely 
notice of disagreement with respect to that decision.  
Accordingly, the October 1973 decision is final.  See 38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2007).  
Pursuant to 38 U.S.C.A. § 5108 (West 2002), a finally 
disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to that claim.
 
The veteran filed a claim to reopen his claim for service 
connection for a psychiatric disorder on June 1, 1977.  In 
response, the RO issued a letter in August 1977 indicating 
that future arrangements would be made for the veteran to 
undergo a VA examination and that he should submit VA Form 
21-527.  In August 1977 the RO received VA Form 21-527 from 
the veteran and thereafter afforded the veteran a VA 
examination in September 1977.  Following the September 1977 
VA examination, the record shows that the RO awarded the 
veteran nonservice-connected pension benefits in a November 
1977 rating decision.  The rating decision did not adjudicate 
the veteran's psychiatric claim.  In October 1980 the veteran 
again inquired about his psychiatric claim.  In a November 
1980 letter, the RO informed him that his claim was 
previously denied in November 1973 and in order to reopen his 
claim he must submit new and material evidence.  The veteran 
then submitted personal testimony in support of his claim to 
reopen at a hearing at the RO in May 1981.  His claim to 
reopen was denied in a September 1981 rating decision.  The 
veteran submitted a timely notice of disagreement with this 
decision, and he was ultimately granted service connection 
for schizophrenia based on the RO's determination that the 
disability originated while the veteran was serving on active 
duty.

The Board notes that no pertinent service records were 
received after the 1973 rating decision.  The veteran's claim 
was reopened based on new and material evidence consisting of 
private medical records that were received after the 1973 
denial became final.  Therefore, the proper effective date 
for the grant of service connection for the veteran's 
psychiatric disability is June 1, 1977, the date of receipt 
of his claim to reopen.


							(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an earlier effective date of June 1, 1977, for 
service connection for schizophrenia is granted, subject to 
the criteria governing the payment of monetary benefits.

The Board having determined that a timely substantive appeal 
was filed with respect to the issues of entitlement to 
service connection for bilateral knee disability and whether 
new and material evidence has been presented to reopen a 
claim of entitlement to service connection for degenerative 
changes of the spine, the appeal is granted to this extent.


REMAND

The Board notes that the issues of entitlement to service 
connection for bilateral knee disability and whether new and 
material evidence has been presented to reopen a claim of 
entitlement to service connection for degenerative changes of 
the spine have not been properly developed for consideration 
by the Board because of the RO's determination that the 
veteran's substantive appeal was untimely.

In view of the Board's determination that the veteran's 
substantive appeal was timely filed, these issues are 
REMANDED to the RO or the Appeals Management Center (AMC), in 
Washington, D.C., for the following actions:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include the notice specified in Kent v. 
Nicholson, 20 Vet. App. 1, 9-10 (2006).

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the appellant.  If it 
is unsuccessful in obtaining any 
pertinent evidence identified by the 
appellant, it should so inform the 
appellant and his representative and 
request them to provide the outstanding 
evidence.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the issues on remaining on 
appeal.  If the benefits sought on appeal 
are not granted to the appellant's 
satisfaction, a supplemental statement of 
the case should be issued, and the 
appellant and his representative should 
be afforded the requisite opportunity to 
respond before the claims folders are 
returned to the Board for further 
appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


